Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

As to claim 1, 3, Chmielewski et al. discloses a package (see e.g. continuous running core web are in packaging form in order to reduce shipping cost in line 25-50 in column 2, line 45-55 in column 4) containing a single continuous running web of laminated material (see e.g. Fig 8-9 is a continuous manufacturing of the absorbent laminate core  wherein the absorbent core is laminate comprising three layers in abstract, which the thin absorbent core in abstract corresponds to the claimed web) with the package comprising adjacent layers, where the laminated material comprises a first layer of tissue (see e.g. upper and lower exterior tissue layers 206/208 in line 55-65 in column 19) laminated to a layer of particulate mixed with adhesive fibers (see e.g. Fig 8-9 is a continuous manufacturing of the absorbent laminate core which comprises intermediate SAP 202, adhesive 210/212 on both side of the SAP,  The adhesive can comprise adhesive fibers and more open area in line 5-30 in column 7, wherein the adhesive promotes SAP entrapment in line 30-40 in column 7) laminated to a second layer of tissue(see e.g. upper and lower exterior tissue layers 206/208 in line 55-65 in column 19), to form a sandwich 
Chmielewski et al. further discloses it is still yet a further object of the invention to provide a thin, high density absorbent laminate that has good liquid absorption characteristics and especially surge capacity or absorption rate(see e.g. line 30-40 in column 3). Chmielewski et al. also disclose the raw materials for the absorbent core is formed from low density raw absorbent core materials in Fig 5c, and raw absorbent core laminate is compressed by rollers (see e.g. 218, 122, Fig 8-9, line 8-line 21 in column 22). Chmielewski et al. discloses the optimum density range for the final compressed absorbent layer is from about 0.15-0.35 g/cc, and more preferably about 0.25 g/cc (see e.g. line 45-55 in column19). 
Lucast et al. (US6198016) discloses an absorbent article such as sanitary napkin (see e.g. 20-30 in column 14) comprising superabsorbent particulate and adhesive fiber as absorbent layer, wherein a mixture of the particulate and the adhesive fibers form a three-dimensional lattice structure where the particulate is suspended within a matrix(see e.g. Lucast et al. discloses superabsorbent particles 16 are surrounded by entangled web of pressure-sensitive adhesive fibers 18, in more details nonwoven web 12 containing superabsorbent particles 16 and having coated thereon a fibrous adhesive layer 14 comprising an entangled web of pressure-sensitive adhesive fibers 18(see e.g. line 62-67 in column 8). Lucast et al. discloses the particulate material can be distributed uniformly through the fibrous web (see e.g. in line 30-40 in column 11). Lucast et al. discloses the fibers in the particle-containing layer can include pressure-sensitive adhesive fibers that will impart durable tackiness to the particle-containing layer (see e.g. line 22-25 in column 4).  For brevity, the pressure-sensitive adhesive fibers and the temporarily tacky fibers will be referred to collectively as adhesive fibers (see e.g. line 22-39 in column 4))
                     
    PNG
    media_image1.png
    857
    704
    media_image1.png
    Greyscale

FIG. 1 is a perspective view of the breathable fibrous adhesive nonwoven web used in the invention tape. 
FIG. 2 is a cross-sectional view of an adhesive-coated substrate according to the present invention.
Lucast et al. additionally discloses the absorbent particles preferably are adhered to the fibers in the particle-containing layer.  The actual nature of the adhesion will depend on the particles and fibers that are employed and the manner in which the particles are introduced into the web.  Adhered particles will desirably exhibit "area contact" with one or more adjacent fibers, that is, they will appear to make more than mere point contact at areas where a fiber may touch a particle.  Preferably, at least some of the fibers in the particle-containing layer should exhibit sufficient tackiness when being formed so that they will adhere to each other at room temperature (see e.g. line 1-10 in column 3). Thus Lucast et al. discloses mixture of the particulate and the adhesive fibers form a pressure sensitive three-dimensional lattice structure where the particulate is suspended within a matrix. 
Mitchell et al. (US20070250024) discloses a continuous core sheet comprising superabsorbent particulate/polymer for absorptive pad in Par. 51, where a mixture of the particulate (see e.g. preferably 50%-100%, by weight superabsorbent particles in Par. 51) and the adhesive (0%-50% by weight of adhesives in Par. 51) form a three-dimensional lattice structure where the particulate is suspended within a matrix(see e.g. Fig 5a-5b, interpenetrating polymer network (IPN) in Par. 72), and where the mixed layer is free of cellulosic or synthetic fibrous additives(see e.g. 100% of superabsorbent polymer in Par. 32)
Ducker et al. (US20040087928) discloses It is recognized that collection of material having various basis weights, densities, or compositions upon the web may cause problems when the collection of material involves satisfactorily layering the wide web, or multiple web segments made from the wide web, into a bundle such as by winding onto a roll or spool, or by festooning.  Bundling of non-woven material, such as by winding or festooning, is often referred to as "packaging" in the art of non-woven manufacture in Par. 60.
Ducker et al. discloses preformed cores can be of relatively high density and this has a positive impact on shipping cost.  With high density preformed cores, the core material and the finished cores are of similar density, in the range of 0.25 g/cm.sup.3 to 0.50 g/cm.sup.3, and the high density cores are very attractive from the standpoint of shipping and storage relative to preformed cores of lower density.  Since the customer, typically a retailer, has a great deal to say about the value of a product and is interested in reducing its storage costs and shelf space requirements, it is even more advantageous to have a high density core in a finished absorbent article in Par. 9. 
Otsuka et al. discloses bulk sheet of absorbent article laminate wherein the layers are interlocking and nesting of rough surface of adjacent exterior layers so that such roughed three dimensionally uneven profile can retain stable shape retention(see e.g. Fig 1-2, Par. 1, Par. 20, Par. 43)
The references individually or in combination, fail to disclose or suggest the recited Material Density feature. In particular, Ducker does not disclose or suggest a "Material Density of the laminated material in the package is more than 1.5 times the Density of the laminated material after removing it from the package" in claim 1, "Material Density of the laminated material in the roll is more than 3 times the Density of the laminated material when it is removed from the roll" in claim 3. Ducker et al. has not explained how any such pressure would necessarily be of sufficient magnitude to impart the claimed Material Density that is "more than 1.5 or 3 times the Density of the material after removing it from the package." In another word, Ducker et al. does not disclose a more than 1.5 times difference between on-roll and post-roll densities. Further, Otsuka fails to disclose "where densification in the package is accomplished through interlocking and nesting of rough surfaces of adjacent tissue layers of the laminated material within the package." In fact, Otsuka fails to disclose anything related to the density of its bulky sheet or how the density of its bulky sheet is achieved. 
For at least the foregoing reasons, independent claim 1 and its dependents are patentable over Chmielewski, Lucast, Mitchell, and Ducker and Otsuka et al.. Independent claim 3 and its dependents are also patentable over Chmielewski, Lucast, Mitchell, and Ducker and Otsuka et al.. for at least the same reasons. 

For the above reason, claims 1-7, 13, 15-22 are allowed. 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached Mon, Tue, Wed, Thur 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/Primary Examiner, Art Unit 1783